              Case 1:21-cv-05652-AJN Document 3-9 Filed 06/30/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ODGERS BERNDTSON, LLC,
                                                                         1:21-cv-05652
                            Plaintiff,                         Case No. ___________

                   -against-                                   DECLARATION OF
                                                               JACOB P. DEUTSCH
JAVIER O’NEIL and VALERIA ESCAMILLA,

                            Defendants.



         Jacob P. Deutsch declares under penalty of perjury under the laws of the United States of

America, pursuant to 28 U.S.C. § 1746, that:

         1.        I am over eighteen years of age and am competent to testify as to the matters in this

declaration.

         2.        I had previously, through my limited liability company, Zyndykyt, L.L.C.

(“Zyndykyt”) provided services to what I was told was Odgers Berndtson, LLC (“Odgers”) on a

project-by-project basis beginning on or about January of 2021.

         3.        That relationship began when I signed, on behalf of my company, a Mutual Non-

Disclosure Agreement in 2021. Attached hereto as Exhibit 1 is a true and correct copy of the

Mutual Non-Disclosure Agreement between Odgers and Zyndykyt. It was in this capacity that I

worked with defendants Javier O’Neil (“O’Neil”) and Valeria Escamilla (“Escamilla”).

         4.        From January 2021 onward, O’Neil periodically engaged me and my limited

liability company for various projects. It was my understanding through approximately the end of

April 2021 that all of these projects were requested by Odgers. I was paid by O’Neil for my work,

through Upwork, an independent contractor platform (where I had first connected with Odgers),

and Venmo.


{Client/084432/3/02424793.DOCX;1 }                  -1-
              Case 1:21-cv-05652-AJN Document 3-9 Filed 06/30/21 Page 2 of 6




         5.        From January through April of 2021, O’Neil repeatedly promised that Odgers

would engage my entity on a monthly basis. During this period, on or about March 31, 2021,

O’Neil first mentioned Odgers potentially needing a download of data from Odgers’ cloud data

lake for back-up purposes. On April 1, 2021, O’Neil sent me a message through Signal specifying

that he needed to have “some too large files” downloaded from Odgers’ data lake. O’Neil asked

if I could “discreetly [download the files] to a drive.” I said I could help him with his project.

Attached hereto as Exhibit 2 is a true and correct copy of the text messages I exchanged with

O’Neil on April 1, 2021.

         6.        During these conversations, O’Neil explained to me that he needed me to download

certain data files and application files, which constituted the client-facing portal developed by

Odgers. O’Neil explained to me that they did not know how to use the command line to backup

the files and needed someone with my computer knowledge to perform the download. The files

were located on a specific portion (AWS S3) of Odgers’ data lake.

         7.        On or about April 5, 2021, O’Neil and Escamilla created a group chat on Signal, an

encrypted messaging app, and invited me to join, which I did. That night, Escamilla provided me

credentials to log on to Odgers’ cloud data lake site to conduct the download they requested.

Attached hereto as Exhibit 3 is a true and correct redacted copy of the text messages I exchanged

with O’Neil and Escamilla on April 5, 2021.

         8.        I was told exactly where to go and what to download by O’Neil and Escamilla on

a phone call with O’Neil and Escamilla. The credentials that O’Neil and Escamilla provided me

were not in my name but were instead designed for an India-based developer with which Odgers

had developed their client-facing portal. I discussed with O’Neil and Escamilla what specifically

they wanted downloaded from Odgers system. They told me that when I entered the system the




{Client/084432/3/02424793.DOCX;1 }                 -2-
              Case 1:21-cv-05652-AJN Document 3-9 Filed 06/30/21 Page 3 of 6




IP logging would not be active in the data buckets they wanted copied, and it was not. This is the

equivalent of shutting off the security system so that entries to the system would not be logged.

They also requested that I attempt to provide a minimal digital footprint when doing so for reasons

they did not explain. Given that there were two company representatives asking me to do so, I

thought this was permissible although now I believe that they were using me to copy documents

in a way that could not be traced back to them.

         9.        On April 6, 2021, I confirmed to O’Neil and Escamilla that “1.3 TB [terabytes] of

the … Data in ‘Odgers Berndtson Data Deliveries’, in addition to the ‘Odgers HM App Files’ are

all downloaded.” Escamilla responded, saying “Amazing. Thank you.” Attached hereto as

Exhibit 4 is a true and correct redacted copy of the text messages I exchanged with O’Neil and

Escamilla on April 6, 2021. Ultimately, in total, 32,570 files were downloaded and copied to an

external drive.

         10.       Escamilla followed up with me the same day, asking if there would be “any use in

extracting anything” from a connected “instance”. Id. She indicated that their interest was

“replicat[ing] this app in a separate environment” and wanted to be sure the “app files would be

all we need.” “[R]eplicat[ing] this app” means recreating the app outside of the server it was copied

from. I said I could copy that “instance” as well if they needed it, just in case. Escamilla pointed

me to where the files were located. I proceeded to notify them on a phone call that the active

instance would need to be taken offline in order to backup the instance’s files to the external drive.

Upon my request to take the instance offline to do so, they asked if there would be evidence in the

server log files that I took the instance offline. When I answered “yes” to their question, Escamilla

and O’Neil rejected my request to take the server offline. Subsequently, O’Neil and Escamilla




{Client/084432/3/02424793.DOCX;1 }                -3-
            Case 1:21-cv-05652-AJN Document 3-9 Filed 06/30/21 Page 4 of 6




instructed that I do not proceed with backing up the instance, with which I complied, as Escamilla

and O’Neil agreed that they could “just recreate a similar instance”.

         11.       On April 8, 2021, O’Neil contacted me via signal to ask how the export from

Odgers’ data lake went. I told him that the export was flawless, although it was a bit larger in size

than originally anticipated. I confirmed with O’Neil that April 11, 2021 would still work for me

to drive to his house and deliver, among other things, the drives. He confirmed. Attached hereto

as Exhibit 5 is a true and correct redacted copy of the text messages I exchanged with O’Neil on

April 8, 2021.

         12.       I met with O’Neil at his home on or about April 11, 2021, where I gave O’Neil two

SATA drives containing copies of the downloaded data. O’Neil had indicated that one of the drives

was for Escamilla. I retained a copy of the data as well, which I subsequently turned over to

Odgers.

         13.       On April 15, 2021, Escamilla contacted me again. She explained that “[a] few

updates were released this week” for the downloaded app files. She said that O’Neil and she

wished to “be sure we backed up the latest version” and asked me (1) to download the HM App

files again and (2) to provide the new download to O’Neil via OneDrive. I agreed and uploaded

the files to an encrypted Dropbox folder instead, as an encrypted Dropbox folder is more secure

than OneDrive. Attached hereto as Exhibit 6 is a true and correct copy of the text messages I

exchanged with Escamilla on April 15, 2021.

         14.       I then sent the Dropbox link to both O’Neil and Escamilla. Escamilla replied less

than five minutes later, saying “[t]hank you!” Attached hereto as Exhibit 7 is a true and correct

copy of the text messages I exchanged with O’Neil and Escamilla on April 15, 2021.




{Client/084432/3/02424793.DOCX;1 }                -4-
            Case 1:21-cv-05652-AJN Document 3-9 Filed 06/30/21 Page 5 of 6




         15.       I was unaware that O’Neil and Escamilla intended to resign from Odgers on April

16, 2021.

         16.       On or about April 22, 2021, I followed up with O’Neil regarding the long-term

contract I wished to enter into with Odgers that I had long expressed interest in executing. O’Neil

responded to me, saying the delay was due to “just a little internal power struggle going on that

we are almost through.” Attached hereto as Exhibit 8 is a true and correct copy of the text

messages I exchanged with O’Neil on April 22, 2021. At no point during that conversation did

O’Neil state that he had already left Odgers.

         17.       On or about April 29, 2021, I met with O’Neil again at his house as I was again

interested in signing a long-term contract with Odgers. I noticed a new safe in the house, to which

I half-jokingly stated that it must be where the drives were being kept. O’Neil did not deny that

the drives were kept in the safe.

         18.       At or about the same time in April, O’Neil informed me that he left Odgers to join

Teneo, a competitor of Odgers. He assured me that Teneo was interested in bringing me on long-

term. This, however, turned out to be as false as his claims that he was asking me to perform my

earlier projects on behalf of Odgers. For approximately two months I was strung along by O’Neil

with no contract in sight.

         19.       After April 15, including at the end of April, O’Neil mentioned on several occasions

the files saved from Odgers’ system and using them as a ”baseline” for his work at Teneo.

         20.       I subsequently contacted Odgers and shared information concerning the

aforementioned conduct.




{Client/084432/3/02424793.DOCX;1 }                 -5-
           Case 1:21-cv-05652-AJN Document 3-9 Filed 06/30/21 Page 6 of 6




          21.       I am presently employed by Odgers.


Dated: Brighton, Massachusetts
           June 28, 2021




{Clicnt/084432/3/02424793.DOCX;l }                -6-
